                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF MISSOURI



                                          ORDER OF TRANSFER


        The cases listed on Attachment A to this order were referred to the Honorable Matt J. Whitworth.
Due to the death of Judge Whitworth, these cases are hereby referred to the Honorable Sarah W. Hays.
All referral duties and authorities set out in the original Order of Reference remain in effect.



                                                           /s/ Beth Phillips
                                                           Beth Phillips, Chief Judge
                                                           United States District Court



October 9, 2019
Kansas City, Missouri




          Case 4:19-cr-00157-DGK Document 117 Filed 10/09/19 Page 1 of 1
